                                                                                Entered on Docket
                                                                                March 26, 2019
                                                                                EDWARD J. EMMONS, CLERK
                                                                                U.S. BANKRUPTCY COURT
                                                                                NORTHERN DISTRICT OF CALIFORNIA


                             1    WEIL, GOTSHAL & MANGES LLP
                                                                             Signed and Filed: March 25, 2019
                                  Stephen Karotkin (pro hac vice)
                             2    (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                             3
                                  (ray.schrock@weil.com)
                                                                             ________________________________________
                             4    Jessica Liou (pro hac vice)                DENNIS MONTALI
                                  (jessica.liou@weil.com)                    U.S. Bankruptcy Judge
                             5    Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                             6    767 Fifth Avenue
                                  New York, NY 10153-0119
                             7
                                  Tel: 212 310 8000
                             8    Fax: 212 310 8007

                             9    KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                             10   (tkeller@kellerbenvenutti.com)
                             11   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             12   650 California Street, Suite 1900
                                  San Francisco, CA 94108
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Tel: 415 496 6723
                                  Fax: 650 636 9251
      767 Fifth Avenue




                             14
                                  Proposed Attorneys for Debtors
                             15   and Debtors in Possession
                                                            UNITED STATES BANKRUPTCY COURT
                             16
                                                            NORTHERN DISTRICT OF CALIFORNIA
                             17                                  SAN FRANCISCO DIVISION

                             18
                             19     In re:                                           Bankruptcy Case
                                                                                     No. 19-30088 (DM)
                             20     PG&E CORPORATION,
                                                                                     Chapter 11
                             21              - and -                                 (Lead Case)
                                                                                     (Jointly Administered)
                             22     PACIFIC GAS AND ELECTRIC
                                    COMPANY,                                         Related Docket Ref: Docket Nos. 11, 761, and 762
                             23
                                                                Debtors.             ORDER APPROVING SUPPLEMENTAL
                             24      Affects PG&E Corporation                       MOTION AUTHORIZING DEBTORS
                                     Affects Pacific Gas and Electric               PURSUANT TO 11 U.S.C. §§ 105, 363(b), 507(a),
                             25                                                      AND 541(d) AND FED. R. BANKR. P. 6004 TO
                                    Company
                                     Affects both Debtors                           PAY PREPETITION TAXES AND
                             26                                                      ASSESSMENTS AND GRANTING RELATED
                                    * All papers shall be filed in the Lead Case,    RELIEF
                             27     No. 19-30088 (DM).
                             28

                              Case: 19-30088           Doc# 1045   Filed: 03/25/19    Entered: 03/26/19 10:28:28     Page 1 of
                                                                                3
                             1           Upon the Supplemental Motion, dated March 6, 2019 [Docket No. 761] (the “Supplemental
                             2    Motion”), 1 of PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the
                             3    “Utility”), as debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the above-
                             4    captioned chapter 11 cases (the “Chapter 11 Cases”), with respect to the Motion of Debtors Pursuant
                             5    to 11 U.S.C. §§ 105, 363, 507(a), and 541(d) and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final

                             6    Authority to Pay Certain Prepetition Taxes and Assessments and Granting Related Relief [Docket No.

                             7    11] (the “Tax Motion”), seeking authority to pay the Additional Pass Through Fees in the approximate
                             8    aggregate amount of $170 million, all as more fully set forth in the Supplemental Motion; and this Court

                             9    having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157

                             10   and 1334, Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24

                             11   (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for

                             12   the Northern District of California (the “Bankruptcy Local Rules”); and consideration of the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Supplemental Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b);
      767 Fifth Avenue




                             14   and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

                             15   found and determined that notice of the Supplemental Motion as provided to the parties listed therein is

                             16   reasonable and sufficient, and it appearing that no other or further notice need be provided; and this

                             17   Court having reviewed the Supplemental Motion, the Tax Motion, the Wells Declaration, and the Caron

                             18   Declaration; and this Court having held a hearing on the Supplemental Motion; and this Court having

                             19   determined that the legal and factual bases set forth in the Supplemental Motion and the Tax Motion

                             20   establish just cause for the relief granted herein; and it appearing that the relief requested in the

                             21   Supplemental Motion is in the best interests of the Debtors, their estates, creditors, shareholders, and all

                             22   parties in interest; and upon all of the proceedings had before this Court and after due deliberation and

                             23   sufficient cause appearing therefor,

                             24          IT IS HEREBY ORDERED THAT:
                             25          1.      The Supplemental Motion is granted, as provided herein.

                             26

                             27
                                  1
                                    Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
                             28   terms in the Supplemental Motion.


                              Case: 19-30088       Doc# 1045      Filed: 03/25/19     Entered: 03/26/19 10:28:28         Page 2 of
                                                                               3
                             1             2.     The Debtors are authorized, but not directed to pay all Additional Pass Through Fees that

                             2    are due and payable and relate to the period prior to the Petition Date.

                             3             3.     Banks and financial institutions are authorized, but not directed, at the Debtors’ request,

                             4    to receive, process, honor and pay, to the extent of funds on deposit, any and all checks issued or to be

                             5    issued or electronic funds transfers requested or to be requested by the Debtors relating to the Additional

                             6    Pass Through Fees.

                             7             4.     Nothing contained in this Order, the Supplemental Motion, or the Tax Motion is intended

                             8    to be or shall be construed as (a) an admission as to the validity of any claim against the Debtors, (b) a

                             9    waiver of the Debtors’ or any appropriate party in interest’s rights to dispute any claim, or (c) an approval

                             10   or assumption of any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy

                             11   Code. Likewise any payment made pursuant to this Order is not intended to be and shall not be construed

                             12   as an admission of the validity of any claim or a waiver of the Debtors’ rights to dispute such claim
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   subsequently.
      767 Fifth Avenue




                             14            5.     Notwithstanding entry of this Order, nothing herein shall create, nor is intended to create,

                             15   any rights in favor of or enhance the status of any claim held by, any party.

                             16            6.     Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order shall be

                             17   immediately effective and enforceable upon its entry.

                             18            7.     The Debtors are authorized to take all steps necessary or appropriate to carry out this

                             19   Order.

                             20            8.     This Court shall retain jurisdiction to hear and determine all matters arising from or

                             21   related to the implementation, interpretation, or enforcement of this Order.

                             22                                            ** END OF ORDER **

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088       Doc# 1045      Filed: 03/25/19      Entered: 03/26/19 10:28:28        Page 3 of
                                                                               3
